Citation Nr: 1821363	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  15-26 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2014 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), in which the Veteran was denied entitlement to service connection for a skin condition.  The Veteran submitted a notice of agreement and his appeal was perfected in July 2015.

The Veteran testified at a February 2018 videoconference Board hearing before the undersigned Veterans Law Judge, and the transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's current skin disability did not have its onset in service and is not etiologically related to service, including the in-service treatment for a rash.


CONCLUSION OF LAW

The criteria to establish service connection for a skin disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  The Board is therefore satisfied that there is no prejudice to the Veteran in adjudicating this appeal.  


Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Showing continuity of symptomatology since service under 38 C.F.R. § 3.303 (b) is an alternative means of linking a claimed disability to service, but is only available for the 'chronic diseases' specifically enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Relevant here, the claimed skin condition is not considered a chronic disease as listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) does not apply for this condition.  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Analysis

The Veteran seeks service connection for a skin disability located on the left side of his stomach, which he maintains began in service.

Initially, the Veteran was diagnosed with lichenoid dermatitis as evidenced in the May 2014 VA examination.  He therefore has provided evidence of a current disability.

Service treatment records (STRs) show that no skin conditions were noted on the Veteran's October 1952 entrance examination.  Treatment records dated in June 1964 indicate the Veteran complained of a rash on the left side of his body, which was treated with calamine lotion.  No diagnosis was assessed.  Although the Board notes the Veteran complained of itching and a rash in treatment notes dated May 1995 to August 1996, the affected area was limited to the Veteran's pubic area and penis, and was assessed as a hair follicle infection.  STRs are silent for any further complaints, treatments or diagnosis of a skin condition on the Veteran's left abdominal area, including the October 1956 separation examination.  As noted, the Veteran was discharged in 1956.

VA received the Veteran's service connection claim for a skin condition, claimed as a rash on the left stomach area, in January 2014.

The first post-service medical evidence of treatment for a skin condition is shown in April 2013 VA primary care treatment notes, which are dated nearly 57 years following discharge.  Those notes reflect that the Veteran complained of pain and itching on his left chest abdominal wall, and reported that he had a rash on his chest since 1954.  He stated that it had been called "heat rash" by a previous doctor, and that it was occasionally pruritic or "itchy."  Upon examination, the examiner noted a splotchy, slightly raised, and scaly rash, which was neither tender nor red.  The Veteran was prescribed Terbinafine for treatment.  The multi-year gap for treatment of the skin condition is one factor that weighs against service connection.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as medical evidence against a claim of service connection).  

In March 2014, a skin biopsy was performed on the Veteran's left flank.  The Veteran was diagnosed with focally lichenoid dermatitis with reticulated epidermal hyperplasia.

A July 2015 private treatment note indicates the Veteran complained of itching and excoriating of the skin, and reported the condition had been present for months, but he had not been treating it.  The examiner observed red dermatitis papules scattered on the Veteran's abdomen.  The examiner accessed him with chronic dermatitis on the left side of his abdomen, lichenoid dermatitis, post inflammatory hyperpigmentation, and pruritus.  

The Veteran was afforded a VA compensation examination in May 2014 to assess his skin condition.  The Veteran reported the development of a rash during military service in 1954 that was raised and itchy, and was treatment with calamine lotion, without improvement.  He further reported that in the intervening years, the skin rash persisted after service, but did not become troublesome until the prior six months.  The Veteran stated that, at times, there was prominent reddish coloration.  Upon physical examination, the examiner noted current persistent itching and fluctuations in the depth and color of the rash, which did not affect other parts of the Veteran's body, and confirmed the diagnosis of lichenoid dermatitis.  The VA examiner opined that it was less likely as not that the Veteran's current skin condition incurred in or caused by service, to include the skin condition noted in service.  The rationale given was that after treatment of the Veteran's skin condition on his left abdominal area in service, there was no documentation in the STRs of ongoing complaints, findings, or treatments involving the skin in that area during service.  The inference from the examiner's statement was that the dermatitis was acute in nature.  Furthermore, the examiner reasoned that there is no documentation of ongoing treatment for a chronic skin condition between the in-service treatment in 1954 and later development of lichenoid dermatitis in 2013.

In the February 2018 videoconference Board hearing, the Veteran testified that he noticed the rash in service in 1954 and was treated in sick bay.  He stated that the rash "didn't appear as it does today" but they treated him with calamine lotion for the itch.  He stated that it itched for a while, and that there was also a time that it did not itch at all.  The Veteran further stated that as time went, he noticed that the area was darker and colored different than how it began.  The Veteran testified that after getting out of service, he was not treating the rash at all, it would sometimes itch, and that although he wasn't concerned about it, he saw that it was not disappearing.  He indicated that his current symptoms were only itching and different coloration of the skin.  

The Board finds that the weight of the lay and medical evidence demonstrates that the Veteran's current skin condition is not related to service.  In making this determination, the Board finds the May 2014 medical opinion is highly probative.  The VA examiner reviewed the Veteran's medical records, demonstrated an accurate knowledge of the Veteran's medical history, and provided an adequate opinion and rationale.  Notably, there is no contrary competent medical opinion of record.

The Board has considered the Veteran's statements and his sincere belief that the skin disability he currently has is related to his military service.  The Veteran, as a layperson, is competent to attest to what he observes or senses, such as a itching and discoloration of skin ever since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is not competent to diagnose a skin condition or medically relate it to service, 57 years later, as he is not shown to possess the training and expertise to make these determinations.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Board finds that the Veteran's lay statements as to etiology are inconsistent with, and outweighed by, the competent medical evidence of record.

Based on the foregoing, service connection for a skin disability is not warranted in this case.  The preponderance of the evidence indicates that the Veteran's skin condition is not etiologically related to the skin disability noted in service, and it is not shown to otherwise be related to service.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a skin disability that doctrine is not applicable in the instant appeal.  See 38 U.S.C § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's service connection claim must be denied.

ORDER

Service connection for a skin disability is denied.




____________________________________________
S. B. MAYS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


